FILED
                               NOT FOR PUBLICATION                          OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RAMON GUTIERREZ-MALDONADO;                         Nos. 03-74173
MARCIA THERESA CASTELAN-LIRA,                           04-71896

               Petitioners,                        Agency Nos. A077-065-056
                                                               A077-065-043
  v.

ALBERTO R. GONZALES, Attorney                      MEMORANDUM *
General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Ramon Gutierrez-Maldonado and

Marcia Theresa Castelan-Lira, natives and citizens of Mexico, petition for review

of the Board of Immigration Appeals’ (“BIA”) orders summarily affirming an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying Gutierrez-Maldonado’s application

for cancellation of removal, and denying petitioners’ motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen and de novo questions of law. Hernandez v. Mukasey,

524 F.3d 1014, 1017 (9th Cir. 2008). We dismiss in part, deny in part, and grant in

part the petition for review in No. 03-74173, and we deny the petition for review in

No. 04-71896.

      We lack jurisdiction to review the agency’s discretionary determination that

Gutierrez-Maldonado failed to show exceptional and extremely unusual hardship

to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th

Cir. 2003).

      To the extent Gutierrez-Maldonado contends that the agency violated his

due process rights by disregarding his evidence of hardship, this contention is not

supported by the record and does not amount to a colorable constitutional claim.

See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional

abuse of discretion challenges recast as alleged due process violations do not

constitute colorable constitutional claims that would invoke our jurisdiction.”).

      The IJ granted petitioners voluntary departure for a 60-day period and the

BIA streamlined and reduced the voluntary departure period to 30 days. In


                                          2                            03-74173/04-71896
Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir. 2006), we held “that

because the BIA issued a streamlined order, it was required to affirm the entirety of

the IJ’s decision, including the length of the voluntary departure period.” We

therefore remand for the BIA to reinstate the 60-day voluntary departure period.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s

denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law.”).

      Petitioners’ remaining contentions are unpersuasive.

      IN No. 03-74173: PETITION FOR REVIEW DISMISSED in part;
DENIED in part; GRANTED in part; and REMANDED. Each party shall bear
its own costs for this petition for review.

      IN No. 04-71896: PETITION FOR REVIEW DENIED.




                                            3                              03-74173/04-71896